Citation Nr: 0736311	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  95-35 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disorder, to include organic brain syndrome with personality 
disorder and depressive syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1968 to 
May 1971.  He subsequently served with the Texas National 
Guard from November 1977 to May 1980 and July 1982 to January 
1984, which included a period of active duty for training 
from June 3, 1978 to June 17, 1978 and March 16, 1979 to 
April 25, 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1994 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for organic brain syndrome.  During 
the course of the appeal, the veteran's disability has been 
re-characterized as a neuropsychiatric disorder, to include 
organic brain syndrome with personality disorder and 
depressive syndrome.  The veteran testified at local RO 
hearings in January 1995, April 1996, and November 2006.  He 
also testified before the undersigned Acting Veterans Law 
Judge at a Board hearing at the RO in May 1997.

The Board previously denied the veteran's service connection 
claim on February 23, 2000.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, upon a joint motion by the veteran- 
appellant and the Secretary of Veterans Affairs, vacated the 
Board's February 23, 2000, decision, and remanded the case to 
the Board for further proceedings, to include compliance with 
the Veterans Claims Assistance Act of 2000.

The Board issued another decision denying the veteran's claim 
on March 7, 2002.  The veteran again appealed the Board's 
decision to the Court, which, upon a joint motion by the 
veteran-appellant and the Secretary of Veterans Affairs, 
vacated the Board's March 7, 2002, decision, and remanded the 
case to the Board for further proceedings.

The Board remanded this case on April 20, 2005 in compliance 
with the remand instructions from the Court.  The Board also 
remanded this case again in March 2007 for compliance with 
the Veteran Claims Assistance Act (VCAA).   Unfortunately, 
this case still is not ready for appellate review.  Although 
the Board sincerely regrets the additional delay, a remand is 
necessary to ensure complete due process compliance.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

As a review of the claims file showed that the veteran was 
never provided a VCAA letter, the March 2007 remand 
instructed the RO to provide the veteran with a VCAA letter 
in compliance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002).  The Board recognizes that the RO sent a letter to the 
veteran in April 2007.  However, while this letter provided 
notice concerning the disability rating and effective date of 
an award pursuant to Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the notice failed to address the information 
and evidence necessary to establish entitlement to service 
connection, and failed to advise the veteran as to which 
evidence VA would obtain, what evidence the veteran would be 
expected to obtain, and also failed to request that the 
veteran to submit any pertinent evidence in his possession.  
Thus, in order to comply with the Board's March 2007 remand, 
the RO must take additional action to ensure full compliance 
with the VCAA notice requirements.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should specifically 
include notice to the appellant of the 
evidence necessary to substantiate the 
issue of service connection on appeal, 
and advise the veteran as to which 
evidence VA would obtain and what 
evidence the veteran would be expected to 
obtain.  The veteran should also be 
advised to submit any pertinent evidence 
in his possession.  See also, Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002); Pelegrini v. Principi 18 Vet. 
App. 112 (2004).  

2.	Thereafter, the issue on appeal should 
be
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



